DETAILED ACTION                                
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the Amendment filed, 01/22/21.
Applicant's election with traverse of Group I in the reply filed on 01/22/21 is acknowledged.  The traversal is on the ground(s) that both Group I and Group II could be examined simultaneously without a significant additional burden.  This is not found persuasive because it would be an additional burden to search both Groups simultaneously.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/28/08.
The reply filed 01/22/21 affects the application 16/670,707 as follows:
1.      Claims 1-13, the invention of Group I are prosecuted by the examiner. 
Claims are 14-20 are withdrawn.  
2.     The responsive is contained herein below.
Claims 1-20 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tevyashova et al. (The Journal of Antibiotics (2009) 62, 37-41; of record).
Claim 1 is drawn to a compound having a given formula or a pharmaceutically acceptable salt thereof.
Tevyashova et al. disclose the chemical modification of the antibiotic olivomycin I (which like mithramycin is an aureolic acid antibiotic) at the 2′-keto group of the side chain of the aglycone moiety (see abstract). Furthermore, Tevyashova et al. disclose that a reaction of olivomycin with the carboxymethoxylamine hemihydrochloride gave the key intermediate, 2′-carboxymethoxime-olivomycin, which was further reacted with different amines in the presence of benzotriazol-1-yl-oxytrispyrrolidinophosphonium hexafluorophosphate to give the corresponding amide (see abstract).  Also, Tevyashova et al. disclose that one of the novel derivatives showed a marked inhibitory activity against Topo-I, a pronounced antitumor activity in in vivo experiments on mice bearing leukemia P-388 and lower toxic side effects compared with the parent olivomycin (see abstract). In addition, Tevyashova et al. disclose that the aureolic acid family of antitumor antibiotics includes a group of clinically active agents such as olivomycin I (olivomycin A), mithramycin, and also chromomycin A3 and durhamycin (see page 37, left col., 1st paragraph). Also, Tevyashova et al. disclose that the antibiotics of the aureolic acid family interact with the DNA minor groove in high-GC-content regions in a nonintercalative way and with the requirement for Mg2+ ions (see page 37, left col., 1st paragraph). Furthermore, Tevyashova et al. disclose that clinical investigations of mithramycin and olivomycin showed that these antibiotics give favorable results in treatment of testicular tumors (see page 37, left col., 2nd paragraph). Also, Tevyashova et al. disclose that it was discovered in their study that olivomycin I and its analogs are effective Topo-I poisons and are 
It should be noted that Tevyashova et al.’s compound (see page 38, scheme 1, compound 2) has the same or identical group comprising the same oxime group or substituent that replaced the same 2′-keto group and which is represented as R in Applicant’s claimed compound and is in the same position on the same the tricyclic aglycone ring core (see claim 13, page 56, next to last line 4th compound from the left).  Also, it should be noted that Tevyashova et al. react the compound 2 (i.e.; the intermediate, 2′-carboxymethoxime-olivomycin) with different amines to give the corresponding amides (see page 38, scheme 1).
  The difference between Applicant’s claimed compound and the compound taught or suggested by Tevyashova et al. is that Applicant’s compound is a mithramycin analog whereas Tevyashova et al.’s compound is an olivomycin analog which has the same oxime group or substituent which replaced the same 2′-keto group of the side chain of the aglycone moiety of Applicant’s compound mithramycin analog.
It would have been obvious to one having ordinary skill in the art, at the time of the
effective filing date, to prepare a mithramycin analog that has the same or identical group that comprises the same oxime group or substituent that replaced the same 2′-keto group and which is represented as R in Applicant’s claimed compound and is in the same position on the same the tricyclic aglycone ring core as disclosed by Tevyashova et al. for olivomycin so as to use it to prepare the corresponding amide in order use the amide to treat cancer, based on factors such as the type and severity of the cancer, especially since Tevyashova et al. disclose that mithramycin and olivomycin I (olivomycin A) are antitumor antibiotics of the aureolic acid family and that 
One having ordinary skill in the art would have been motivated to prepare a mithramycin analog that has the same or identical group that comprises the same oxime group or substituent that replaced the same 2′-keto group and which is represented as R in Applicant’s claimed compound and is in the same position on the same the tricyclic aglycone ring core as disclosed by Tevyashova et al. for olivomycin so as to use it to prepare the corresponding amide in order use the amide to treat cancer, based on factors such as the type and severity of the cancer, especially since Tevyashova et al. disclose that mithramycin and olivomycin I (olivomycin A) are antitumor antibiotics of the aureolic acid family and that the olivomycin analogs which has a substituted oxime group compared to the parent compound have antitumor activity and lesser side effects in mice than the parent drug or compound, and also because one of ordinary skill in the art would reasonably expect that substituting the said oxime group in the parent mithramycin compound to produce a mithramycin analog would produce mithramycin analog with antitumor activity and lesser side effects than the parent drug or compound and possibly a mithramycin analog with improved with antitumor activity as taught by Tevyashova et al. for the olivomycin analog.
s 8-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tevyashova et al. (The Journal of Antibiotics (2009) 62, 37-41) as applied in claim 1 above and further in view of Rohr et al. (WO 2014093652 Al).
Claim 8 is drawn to the compound of claim 1, wherein R2 is acylaryl, acyl-amino acid, or acyl-amino acid dipeptide.
Rohr et al. disclose that the carboxylic acid group of mithramycin (i.e.; the MTM side chain carboxylic acid (SA) can be chemically modified to introduce new functionalities into the 3-side chain (see page 3, [0017]).  Furthermore, Rohr et al. disclose or suggest that the introduced functionalities can be amines or amino group containing compounds such as an amino acid conjugate or its ester derivative, e.g., proline (Pro), alanine (Ala), serine (Ser), cysteine (Cys), histidine (His), tryptophan (Trp), tyrosine (Tyr), conjugate; and also pyridyl, pyrolidyl, piperidyl, pyrimidyl, indolyl, thienyl (see page 3, [0017] to page 4, [0018]).  That is, Rohr et al. disclose or suggest that compounds including compounds such as amines or amino group containing compounds such as amino acid can react with the carboxylic acid group of mithramycin (i.e.; the MTM side chain (SA) to form amides. Also, Rohr et al. disclose or suggest that MTM- SA's has decreased activity against cancer cells and that one reason for MTM- SA's decreased activity might be that its 3-side chain is too short and its negatively charged carboxylic acid does not sufficiently interact with naturally negatively charged DNA; and that to overcome these potential deficiencies, the unique carboxylic acid moiety of MTM SA was chemically modify to introduce new functionalities into the 3-side chain (see page 3, [0014] to page 4, [0018]).  Furthermore, Rohr et al. disclose that the MTM SA derivative can be a MTM SA O-Me-tryptophan derivative as shown in formula V (see page 6, compound formula V).  It should be noted that the O-Me-tryptophan group of the compound of formula V forms an amide due to st compound).  Also, it should be noted that for this compound R2 is an acyl amino acid.
The difference between Applicant’s claimed compound and the compound taught or suggested by Tevyashova et al. is the type of amine or amino containing compound or group that is attached to the carbonyl group resulting from the carboxymethoxime and which forms the resulting amide.
It would have been obvious to one having ordinary skill in the art, at the time of the
effective filing date, in view of Tevyashova et al. and Rohr et al. to prepare a mithramycin analog such as one with an O-Me-tryptophan group as taught by Rohr et al. that has the same or identical group that comprises the same oxime group or substituent that replaced the same 2′-keto group and which is represented as R in Applicant’s claimed compound and is in the same position on the same the tricyclic aglycone ring core as disclosed by Tevyashova et al. for olivomycin so as to use it to prepare the corresponding amide in order use the amide to treat cancer, based on factors such as the type and severity of the cancer, especially since Tevyashova et al. disclose that mithramycin and olivomycin I (olivomycin A) are antitumor antibiotics of the aureolic acid family and that the olivomycin analogs which has a substituted oxime group compared to the parent compound have antitumor activity and lesser side effects in mice than the parent drug or compound, and also because one of ordinary skill in the art would reasonably expect that substituting the said oxime group in the parent mithramycin compound to produce a 
One having ordinary skill in the art would have been motivated in view of Tevyashova et al. and Rohr et al. to prepare a mithramycin analog such as one with an O-Me-tryptophan group as taught by Rohr et al. that has the same or identical group that comprises the same oxime group or substituent that replaced the same 2′-keto group and which is represented as R in Applicant’s claimed compound and is in the same position on the same the tricyclic aglycone ring core as disclosed by Tevyashova et al. for olivomycin so as to use it to prepare the corresponding amide in order use the amide to treat cancer, based on factors such as the type and severity of the cancer, especially since Tevyashova et al. disclose that mithramycin and olivomycin I (olivomycin A) are antitumor antibiotics of the aureolic acid family and that the olivomycin analogs which has a substituted oxime group compared to the parent compound have antitumor activity and lesser side effects in mice than the parent drug or compound, and also because one of ordinary skill in the art would reasonably expect that substituting the said oxime group in the parent mithramycin compound to produce a mithramycin analog would produce mithramycin analog with antitumor activity and lesser side effects than the parent drug or compound and possibly a mithramycin analog with improved with antitumor activity as taught by Tevyashova et al. for the olivomycin analog, and also since Rohr et al. disclose or suggest that an increase in the length of 3-side chain of mithramycin derivatives or analogs increases or would increase the mithramycin derivatives or analogs activity against cancer cells.
2 is a pyridine, indole, an amino acid or substituted amino acid as disclosed or suggested by Rohr et al.
Allowable Subject Matter
  Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Though the compound of the present invention are similar to the compounds of the prior art, the compounds of claims 3-7 possess structural differences to the compounds of prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art.  In particular, the specific R group in the compounds of the claims 3-7 is different to the compounds of prior art and is not suggested in the prior art, nor is obvious over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        
/MICHAEL C HENRY/Examiner, Art Unit 1623